Kaman Corporation 1332 Blue Hills Avenue Bloomfield, CT06002 (860) 243-6302 (860) 243-7354 Fax william.denninger@kaman.com William C. Denninger Senior Vice President and Chief Financial Officer June 30, Via Facsimile (703) 813-6968 and Federal Express Mr. Rufus Decker Accounting Branch Chief Division of Corporation Finance United States Securities and Exchange Commission Washington, D.C. 20549-0510 FOR COMMISSION USE ONLY RE:SEC Letter dated June 23, 2009 Re:Form 10-K for the fiscal year ended December 31, 2008 Form 10-Q for the fiscal period ended April 3, 2009 Definitive Proxy Statement on Schedule 14A filed February 26, 2009 File No. 000-01093 Dear Mr. Decker: Thank you for your recent letter providing comments on the disclosures contained in the captioned SEC filings. We appreciate your input and trust that you will find this letter responsive. Our responses follow and are presented in the order found in your letter. Kaman Corporation Form 10-K for the Year Ended December 31, 2008 Management’s Discussion and Analysis of Financial Condition and Results of Operations Critical Accounting Estimates – Goodwill and Other Intangible Assets, page 37 1. SEC Comment: Please show us in your supplemental response how you plan to update your future filing disclosures to address the items noted in comment eight from our letter dated May 21, 2009. Response: In response to the first item in comment eight from your letter dated May 21, 2009: We will update the disclosures in our future 10-K filings to include the following paragraph, which outlines the reporting unit level at which we test goodwill for impairment and the basis for that determination. “In accordance with generally accepted accounting principles, we test goodwill for impairment at the reporting unit level, which is one level below our operating segment level. A component of an operating segment is deemed to be a reporting unit if it constitutes a business for which discrete financial information is available and segment management regularly reviews the operating results of that component.” Mr.
